77 N.Y.2d 970 (1991)
In the Matter of Stewart Park and Reserve Coalition et al., Appellants,
v.
New York State Department of Transportation, Respondent.
Court of Appeals of the State of New York.
Argued March 27, 1991.
Decided May 2, 1991.
Michael S. Elder for appellants.
Robert Abrams, Attorney-General (Michael J. Moore, O. Peter Sherwood, Peter H. Schiff and Douglas H. Ward of counsel), for respondent.
Henry L. Diamond and Christopher W. Mahoney for Palisades Interstate Park Commission, amicus curiae.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, HANCOCK, JR., and BELLACOSA. Taking no part: Judge TITONE.
Order affirmed, with costs, for the reasons stated in the opinion by Justice Howard A. Levine at the Appellate Division (157 AD2d 1).